Title: To Alexander Hamilton from James McHenry, 10 July 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War department 10 July 1799

I received your letter of the 6. of July containing a paragraph from a letter from Colonel Parker, by which it appears that his supply of Clothing had not then arrived except some hats and shoes.
The articles in the annexed list No. 1. which comprehends the whole of your requisition left this City as appears by a note made on it by the Assistant Quarter Master General on the 29. May and June 22d. and 29. The distance from hence to Winchester is 192 miles the last parcel therefore ought to have got to hand yesterday. A Warrant has issued for the money required for Col. Parker and will be transmitted by the first mail.
I think with you that if the supply of Cloathing will not henceforth keep pace with the progress of recruiting, it is better to suspend it, than to suffer a number of men to be brought together to contract disgust and discredit the public operations.
It may be proper in reviewing this subject to attend to the following circumstances
1. That the Contract for supplying cloathing for the last year failed in consequence of there not being in the United States a sufficiency of white Kersey for vests and overalls.
2d. That no person could be found to contract to furnish the Cloathing for the present year (to include the additional army) from a well founded belief that a sufficiency of white and blue Cloths for the purpose could not be procured within the United States in season to have enabled them to have completed their Contract before late in the Autumn or beginning of Winter.
3. That a considerable proportion of the Cloth was not obtained till after the arrival of the spring vessels, it not being previous thereto within the United States.
It is presumed these causes will account satisfactorily, and without calling in any others, for the seeming delay that has occurred in furnishing the cloathing required to commence the recruiting service, and must when known to the Officers specially concerned, as well as the persons who may have ascribed these delays to neglects, exculpate the parties that may have been censured. I request these circumstances may be freely communicated to the Officers.
The enclosed schedule No. 2 furnished by the Assistant Quarter Master exhibits the articles of Cloathing &c. and the dates when they left this City for their respective places of destination. It appears that your several requisitions for the twelve regiments of Infantry have been nearly complied with and those for North and South Carolina anticipated.
It will further be seen from the paper No. 3 that Mr Billington expects to be able to deliver into the public Store every Week about four hundred Suits until the whole complement for the Sixteen regiments of Infantry shall be completed.
As I have not received any returns stating the number of recruits inlisted and not being in possession of any facts to enable me to ascertain our future progress, I must with these facts submit it exclusively to you to determine whether (a sufficiency of Cloth being on hand) the weekly supply of four hundred Suits promised by Billington will be sufficient to justify you to continue the recruiting business, or whether it will be proper to suspend it until such time as the whole of the Cloathing required is actually in store.
I have the honor to be   with great respect   Your obedient servant
James McHenry
Major Genl Hamilton

This letter has been delayed waiting for returns.
